Citation Nr: 0007483
Decision Date: 03/20/00	Archive Date: 09/08/00

DOCKET NO. 96-09 486               DATE MAR 20, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Montgomery, Alabama

THE ISSUE

Entitlement to service connection for post traumatic stress
disorder (PTSD).

REPRESENTATION 

Appellant represented by: The American Legion 

ATTORNEY FOR THE BOARD 

C.A. Skow, Counsel

REMAND

The appellant served honorably on active duty in the U.S. Army from
November 1965 to October 1969. The record indicates that he also
served in the Army National Guard, however, the type of service and
specific dates cannot be verified from the record. The appellant
served in Vietnam and his decorations include the National Defense
Service Medal, the Vietnam Campaign Medal, and the Vietnam Service
Medal.

This matter came before the Board of Veterans' Appeals (the Board)
on appeal from a September 1995 rating decision of the Montgomery,
Alabama, Department of Veterans Affairs Regional Office (VARO).
Initially, the Board finds that the appellant has submitted
evidence which is sufficient to justify a belief that his claim is
well grounded. 38 U.S.C.A. 5107(a) (West 1991 & Supp. 1999) and
Murphy v Derwinski, 1 Vet.App. 78 (1990). However, based on the
following discussion, we believe that this case requires further
development and, therefore, a disposition on the merits is not in
order at this time.

We note that, during the pendency of this appeal, the appellant
relocated to New Jersey. He provided notice to the VA of his new
address in a June 1998 statement in support of his claim. The
appellant's representative noted the changed address in his Written
Brief Presentation dated March 2000, and indicated that the
appellant was not properly notified of VA psychiatric examination
scheduled pursuant to the Board's October 1998 remand decision. The
claims folder discloses that the appellant failed to report to the
scheduled VA examination and that VA correspondence had been sent
during this time to an old address of record.

VA contacted the appellant by telephone in March 2000 to confirm
his whereabouts. The appellant reported that he resided at 207
Bidwell Ave, Jersey City, NJ 07305, and that he had lived at this
address for the past 2 years.

In view of the foregoing, the Board finds that remand is necessary
to ensure full compliance with due process requirements. First, we
note that the appellant's

- 2 -

claims folder must be transferred to the VA Regional Office in
Newark, New Jersey. Second, the Newark VARO should complete the
development requested by the Board's October 1998, with notice of
all scheduled VA examinations/evaluations for the appellant sent to
his latest address of record.

1. The Montgomery, Alabama, VARO should transfer the appellant's
claims folder to the Newark, New Jersey, VARO.

2. VARO (Newark, New Jersey) should schedule the appellant for an
evaluation by a VA psychologist, to include all special tests and
studies as indicated, in connection with his claim for service
connection for PTSD. A copy of the notice of this scheduled
evaluation should be associated with the claimsfolder. All
objective findings and test results should be noted in detail in
report form. The psychologist should provide reasons and bases in
support of any opinions given or conclusions reached, to include
integration of the objective findings with the medical history. The
veteran's medical history should be reviewed prior to the
evaluation, and to that end, the claims folder and a copy of this
remand and the Board's October 1998 should be provided to the
psychologist. Upon completion of the required testing, the
psychological evaluation report should be associated with the
claims folder.

3. Upon completion of the foregoing, VARO should make the claims
folder available for a psychiatric review by a VA physician
specializing in mental disorders, in order to evaluate the record
in light of idle subsequently completed psychological testing and
evaluation. The psychiatrist should be asked to provide

- 3 -

an opinion as to whether or not the psychological evaluation
warrants any alteration of the VA diagnostic classification
previously rendered in 1995, as well as an opinion as to the
propriety of a diagnosis of PTSD. This opinion must be rendered in
accordance with the DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL
DISORDERS (4th ed.rev., 1987). A complete rationale should be
provided for all opinions given and conclusions reached. The
physician should conduct a review of the appellant's medical
history prior to the examination, and to that end, the claims
folder must be reviewed prior to the examination along with a copy
of this remand and the Board's October 1998 remand.

4. VARO should review the appellant's claim, and based upon the
findings of the VA psychological evaluation and psychiatric review
specified herein, any necessary development should be fully
completed. Thereafter, VARO should review the appellant's claim to
determine whether a favorable decision is now appropriate. If the
decision remains adverse, VARO should provide the appellant and his
representative with a supplemental statement of the case, along
with a reasonable period of time to respond thereto.

Thereafter, the case should be returned to the Board, if in order.
The Board intimates no opinion as to the ultimate outcome of this
case. The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment by VARO. The law
requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims (known as the United States Court of Veterans
Appeals prior to March 1, 1999) for additional development or other

4 -

appropriate action must be handled in an expeditious manner. See
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp.
1998) (Historical and Statutory Notes). In addition, VBA's
Adjudication Procedure Manual, M21-1, Part IV, directs the VAROs to
provide expeditious handling of all cases that have been remanded
by the Board and the Court. See M21-1, Part IV, pares. 8.44-8.45
and 38.02-38.03.

C.P. RUSSELL 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1999).

5 -


